            Case 4:20-cv-03154-DMR Document 60 Filed 05/11/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                               1301 Clay Street
                                              Oakland, CA 94612
                                               cand.uscourts.gov

                                                 May 11, 2020
Larry Elliot Klayman
Klayman Law Firm
7050 W. Palmetto Park Rd, #15-287
Boca Raton, FL 33433
Brian W. Toth
Natalia Beatriz Bedoya McGinn
Gelber Schachter & Greenberg, P.A.
1221 Brickell Avenue, Suite 2010
Miami, FL 33131
Alison Schary
Chelsea T. Kelly
Laura R. Handman
Davis Wright Tremaine LLP
1919 Pennsylvania Avenue, Suite 800
Washington, DC 20006

Re:    Laura Loomer v. Facebook, Inc.
Case Number:4:20-cv-03154-DMR

Dear Counsel:

This matter has been randomly assigned to United States Magistrate Judge Donna M. Ryu for all purposes
including trial.

The magistrate judges of this district have been designated to conduct any and all proceedings in a civil case
including a jury or nonjury trial and to order the entry of a final judgment, upon the consent of all parties.

A review of our records discloses that the Consent or Declination to Magistrate Judge Jurisdiction has not been
filed in this case. All parties are requested to complete the attached form documenting either consent or
declination and e-file it with the Court by May 26, 2020. This form can be found on the Court’s website at
cand.uscourts.gov/civilforms.

Please note that any party is free to withhold consent to proceed before a magistrate judge without adverse
substantive consequences.


                                                Susan Y. Soong
                                                Clerk, United States District Court

                                                By
                                                Ivy Lerma Garcia, Deputy Clerk to the
                                                Honorable DONNA M. RYU

REV. 9-19
                                          Case 4:20-cv-03154-DMR Document 60 Filed 05/11/20 Page 2 of 2




                                   1

                                   2                                      UNITED STATES DISTRICT COURT

                                   3                                     NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     LAURA LOOMER,                                         Case No.4:20-cv-03154-DMR
                                                            Plaintiff,
                                   6
                                                                                               CONSENT OR DECLINATION
                                                     v.
                                   7                                                           TO MAGISTRATE JUDGE
                                         FACEBOOK INC.,                                        JURISDICTION
                                   8
                                                            Defendant.
                                   9

                                  10

                                  11           INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                  13   consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.

                                  14           ( )        Consent to Magistrate Judge Jurisdiction

                                  15                      In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to

                                  16   have a United States magistrate judge conduct all further proceedings in this case, including trial

                                  17   and entry of final judgment. I understand that appeal from the judgment shall be taken directly to

                                  18   the United States Court of Appeals for the Ninth Circuit.

                                  19                      OR

                                  20           ( )        Decline Magistrate Judge Jurisdiction

                                  21                      In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United

                                  22   States magistrate judge conduct all further proceedings in this case and I hereby request that this

                                  23   case be reassigned to a United States district judge.

                                  24   DATE:                                              NAME: ________________________________

                                  25                                                      COUNSEL FOR (OR “PRO SE”):

                                  26                                                      _______________________________________

                                  27                                                      _______________________________________
                                  28                                                      Signature

                                       REV. 9-19
